Citation Nr: 1222250	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  11-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from December 1941 to November 1945.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in May 2012.  Via a written May 2012 statement, however, he withdrew his hearing request.  Thus, the Board finds that the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(d) (2011). 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic bilateral hearing loss disability was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, a pre-decisional letter dated in April 2010 complied with VA's duty to notify the Veteran with regard to the issue of entitlement to service connection for bilateral hearing loss.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In particular, it notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured an examination in furtherance of his claim.  The Board acknowledges that the Veteran's service treatment records (STRs) are not of record.  In April 2010, the National Personnel Records Center (NPRC) indicated that the Veteran's STRs could not be located.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  To the contrary, he submitted a statement in April 2010 indicating that there is no further relevant evidence that needs to be obtained.  VA has no duty to inform or assist that was unmet with respect to obtaining relevant records.  38 C.F.R. § 3.159(c)(1)-(3).  

Additionally, a pertinent VA opinion with respect to the issues on appeal was obtained in May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the bilateral hearing loss claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Certain chronic diseases, including sensorineural hearing loss, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  Moreover, the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the current appeal, the Veteran contends that he has bilateral hearing loss as a result of in-service acoustic trauma.  In particular, he claims that he was exposed to noise in the form of heavy artillery and cannon fire while stationed in the infantry.  His DD 214 shows that he served in an armored infantry battalion and was stationed in the European Theatre during World War II.  Accordingly, the Veteran's exposure to acoustic trauma during service is conceded.  

As discussed above, the Veteran's STRs are not of record.  The Board observes that the Veteran reported on his March 2010 claim that his hearing loss began in March 1945, while he was still on active duty.  According to post-service medical records, however, the first complaint of bilateral hearing loss was in April 2010, at which time the Veteran complained of gradual hearing loss "for years," which he attributed to artillery fire in service.  At a May 2010 audiology consultation, the Veteran again expressed his belief that he has hearing loss due to exposure to cannon fire in service.  However, at that time he did not report having had hearing loss since service.  None of the Veteran's treatment records include any opinion relating his bilateral hearing loss to his military service.  

The Veteran was afforded a VA audiological examination in May 2011.  The examination revealed bilateral hearing loss as defined by VA in accordance with 38 C.F.R. § 3.385.  The Veteran reported that he had experienced bilateral hearing loss for "some time" but did not specify that he had first noticed any hearing loss while on active duty.  The Veteran reported in-service noise exposure and denied any recreational or occupational noise exposure post-service.  Following an examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss but opined that the disorder is less likely than not due to service.  In so finding, the examiner noted that the Veteran's pattern of hearing loss "does not correlate with the pattern of hearing loss due to noise exposure."  

In multiple submissions to VA, including a June 2011 VA Form 9 (Appeal to Board of Veterans Appeals), the Veteran has contended that his current bilateral hearing loss is due to noise exposure from artillery and cannon fire.  However, with the exception of his March 2010 claim, he has not indicated that this hearing loss began in service.   

Based on a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The Board acknowledges that the Veteran had in-service acoustic trauma and has a current bilateral hearing loss disability as defined by VA, but the evidence fails to show a nexus between his service and his current disability.  The only medical opinion of record, that of the VA examiner, indicates that the Veteran's current bilateral hearing loss is not the result of in-service acoustic trauma.  The examiner based her opinion on the Veteran's case history, as well as her medical knowledge of the patterns of hearing loss caused by exposure to acoustic trauma.  No medical professional has provided any opinion indicating that the Veteran's bilateral hearing loss is related to his military service.  The May 2011 VA examiner's negative nexus opinion is uncontradicted.

Further, the Board reiterates that the Veteran's STRs are unavailable.  Importantly, there is no showing of hearing loss within a year of the Veteran's separation from service.  To that end, the Board notes that the first evidence of record indicating that the Veteran is experiencing hearing loss is dated in 2010, nearly 65 years after he left active duty.  The Veteran has reported that he experienced loud noises in service, which he is competent to report, but no competent evidence suggests a link between the current diagnosis and the in-service noise exposure.  Indeed, the May 2011 VA examiner provided a negative nexus opinion based on the Veteran's reported history, including his responses to the examiner's questions pertaining to the date of onset of his hearing loss.  Therefore, the Board finds that the evidence does not support a finding that the onset of the Veteran's current bilateral hearing loss was in service or shortly thereafter.  [Specifically, there is no evidence that the Veteran's bilateral hearing loss was manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).]  

In this regard, the Board acknowledges that there is no credible evidence of hearing loss complaints until 2010.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service can be probative evidence against a claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any credible evidence of hearing complaints, symptoms, or findings for over six decades between the period of active service and his first complaint is itself evidence which tends to show that bilateral hearing loss did not have its onset in service or for many years thereafter.  
In reaching this decision, the Board finds of importance the fact that, other than in the March 2010 claim, at no time has the Veteran even remotely asserted that he has experienced continuous hearing problems since service.  Indeed, the Veteran has not indicated, at any time during the six decades after his service discharge, that he sought evaluation of, or treatment for, his hearing difficulties.  For instance, he has not contended that he has attempted, successfully or not, to obtain hearing aids at any time since service discharge.  In fact, in his March 2010 claim, he specifically stated that he has "never been seen" for his hearing problems.  Thus, the Board finds that the Veteran's one-time report of hearing problems since service (in his March 2010 claim) not to be credible.  

Furthermore, the claims folder contains no competent evidence of bilateral hearing loss associated with the Veteran's active duty.  Without continuity of pertinent symptomatology after service or competent evidence of an association between the Veteran's bilateral hearing loss and his active duty, service connection for bilateral hearing loss is not warranted.

The Board acknowledges the Veteran's belief that he has bilateral hearing loss that is related to his military service.  The Board reiterates, however, that, with the exception of his March 2010 claim form (in which he indicated that his hearing loss began in 1945), he has not contended that his current hearing loss began in service and existed continuously since active duty.  This is so even considering that the VA examiner explicitly asked him to report the date of onset of his claimed hearing loss disability, to which he responded only that he had experienced hearing loss for "some time."  Rather, the Veteran appears to be arguing simply that, because he was exposed to acoustic trauma in service, his current hearing loss must therefore be etiologically related to that in-service exposure.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the issue of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


